Exhibit 10.8

August 2, 2010

Dennis Bencala

[address]

Dear Dennis,

I am pleased to extend an offer of employment with Ikanos Communications Inc.
(the “Company” or “Ikanos”) under the terms and conditions that follow:

 

1 Position and Duties:

You are being offered the position of Chief Financial Officer and Vice President
of Finance, currently reporting to myself, in the Finance organization. You will
perform the duties and responsibilities of the Chief Financial Officer and Vice
President of Finance, as well as such additional duties and responsibilities as
the Company assigns to you from time to time.

You will be employed by Ikanos, working in our Fremont, CA, office, as a regular
full-time, salaried, exempt employee, which does not qualify you for overtime
pay.

 

2 Compensation and Benefits:

During your employment the Company will provide you with the following pay and
benefits as compensation for all services you performed for the Company and its
Affiliates:

.1 Base Salary.    Your starting bi-weekly salary will be $9,038.47, equivalent
to an annualized amount of $235,000.00, which will be payable according to the
regular payroll practices of the Company. Future salary adjustments will be
determined by the Company in its sole discretion.

.2 Executive Bonus Plan.    You will also be eligible to participate in the
approved 2010 Executive Bonus Plan at a target bonus potential of 50% of your
base salary. MBO’s for the remainder of the fiscal year will be established
between you and your manager after you join us. Any payments under the Bonus
Plan will be made no later than 2 1/2 months following the end of the year in
which such bonus is earned.

.3 Participation in Employee Benefit Plans.    You will be eligible to
participate in all of the employee benefit plans that the Company customarily
maintains from time to time for its full-time employees of similar positions and
responsibilities, except to the extent that such plans are duplicative of
benefits otherwise provided to you pursuant to this letter. Your participation
will be subject to the terms of the applicable plan documents and generally
other applicable Company policies.

.4 Equity Awards.    An important component of our compensation package includes
the opportunity for ownership in our Company. After your date of employment and
upon approval of the Board of Directors, management will recommend that the
Company grant you 300,000 options to purchase the Company’s common stock. The
per-share exercise price of the options will equal the closing market price of
the Company’s common stock on the day the option is granted. These stock options
will vest over a four year period.



--------------------------------------------------------------------------------

3 Change in Control:

In the event the Company undergoes a Change of Control1, and if within twelve
(12) months of that Change of Control the Company or its successor-in-interest
terminates your employment without Cause2, or if you terminate your employment
for Good Reason3, then subject to your execution and nonrevocation of a general
release of claims (as described below), you shall be entitled to (i) a lump sum
cash severance payment equal to six (6) months of your base salary and 50% of
your annual bonus target payable sixty (60) days following your termination of
employment; (ii) reimbursement of up to six (6) months of the cost of COBRA
health benefits (which will terminate upon your acceptance of subsequent
employment with a company where health benefits are offered); and
(iii) acceleration of 50% of your unvested stock position at the time your
employment is terminated (collectively referred to as the (Severance Benefits”).

As a condition of receipt of the Severance Benefits provided above you must
deliver to the Company an executed copy of a general release and waiver of
claims against the Company, and its affiliates, directors, officers and
employees (the “Release”) in the form provided by the Company. The executed
Release must be delivered by you to the Company prior to the end of the
consideration period stated in the Release, which consideration period will end
not later than fifty (50) days following your termination of employment. If you
fail to deliver the Release within the consideration period stated in the
Release or you exercise any right provided to you in the Release to revoke the
Release, you will not be eligible to receive the Severance Benefits.

Section 409A:

Notwithstanding any provision hereof to the contrary, if, as of the date of your
“separation from service” from the Company, you are a “specified employee”
(each, for purposes of this letter agreement, within the meaning of Section 409A
of the Internal Revenue Code of 1986 and the guidance issued thereunder
(“Section 409A”)), then the severance payments that would otherwise be paid
within the six-month period following your “separation from service” shall not
be paid until the date that is six months and one day after such separation from
service (or, if earlier, the date of your death), with any such amount that is
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service; provided, however, that the preceding provisions of this sentence
shall not apply to any payment if and to the maximum extent that such payment is
excluded from the definition of nonqualified deferred compensation subject to
Section 409A, or can otherwise be paid during such six-month period without
violating the requirements of Section 409A(a)(2) under applicable guidance under
Section 409A. Such payment shall bear interest at an annual rate equal to the
prime rate as set forth in the Eastern edition of the Wall Street Journal on the
date of termination, from the date of termination to the date of payment.

Your date of termination for purposes of determining the date that any payment
that is treated as nonqualified deferred compensation under Section 409A is to
be paid or provided (or in determining whether an exemption to such treatment
applies), shall be the date on which you have incurred a “separation from
service” within the meaning of applicable guidance under Section 409A.

 

4 At-Will Employment:

This letter and your response are not meant to constitute a contract of
employment for a specific term. Your employment with Ikanos is “at-will,” which
means that if you accept this offer, both you and the Company will retain the
right to terminate your employment at any time, with or without prior notice or
cause. We do ask that you give a minimum of two (2) weeks written notice if you
decide to resign.

 

5 Miscellaneous Provisions:

This letter and the accompanying Ikanos Employee Confidential Information and
Invention Assignment Agreement set forth all of the terms of your employment
with Ikanos and no prior and contemporaneous communication, agreements and
understandings, whether written or oral shall apply, with respect to the terms
and conditions of your employment and the additional matters provided for
herein. THIS LETTER AMENDS, RESTATES AND SUPERCEDES ALL OTHER OFFER LETTERS OR
EMPLOYMENT AGREEMENTS SIGNED BY YOU. You agree that there were no promises or
commitments made to you regarding your employment with Ikanos except as set
forth in this letter or in the Employee Confidential Information and Invention
Assignment Agreement.

The provisions contained herein shall be construed and interpreted in accordance
with the laws of the State of California, without regard to the conflict of laws
principles thereof. Each such provision is severable from the others, and if any
provision hereof shall be declared illegal or unenforceable by a court of
competent jurisdiction, the remainder shall continue to be enforceable to the
fullest extent permitted by law, as if such offending provision had not been a
part of this offer letter.

This offer is contingent upon the successful completion of each of the
following: (i) your executing this letter; (ii) your executing the Employee
Confidential Information and Invention Assignment Agreement; (iii) your
providing documentation of your legal right to work in the United States with
three (3) business days of your date of hire; and (iv) the completion of a
satisfactory reference and background check.



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign this letter in the space
provided below and return to Jim Murphy, Vice President Worldwide Human
Resources.

Dennis, Ikanos is an exciting endeavor. We offer an exciting, rewarding work
environment and you, and your contributions will be an important component of
our on-going success. We look forward to working with you at Ikanos.

Very sincerely yours,

Ikanos Communications, Inc.

Dado Banatao

Chairman

Acceptance:

I,                                         , have read and accept the terms of
this offer of employment with Ikanos Communications Inc. and I agree to the
terms set forth above and in the Employee Confidential Information and Invention
Assignment Agreement.

 

                                                                                
    

Signature

                    Date   

 

 

1 “Change of Control” means either: (i) the acquisition of the Company by
another entity by means of any transaction or series of related transactions
(including, without limitation, any reorganization, merger or consolidation or
stock transfer, but excluding any such transaction effected primarily for the
purpose of changing the domicile of the Company), unless the Company’s
stockholders of record immediately prior to such transaction or series of
related transactions hold, immediately after such transaction or series of
related transactions, at least 50% of the voting power of the surviving or
acquiring entity (provided that the sale by the Company of its securities for
the purposes of raising additional funds will not constitute a Change of Control
hereunder); or (ii) a sale of all or substantially all of the assets of the
Company.

2 “Cause”, as used herein means (i) your failure to perform assigned duties or
responsibilities after notice from the Company describing your failure to
perform such duties and responsibilities; (ii) your engaging in any act of
dishonesty, fraud or misrepresentation; (iii) your violation of any federal or
state law or regulation applicable to the Company’s business; (iv) your breach
of any confidentiality agreement or invention assignment agreement between you
and the Company; or (v) being convicted of, or entering a plea of nolo
contendere to, any crime or committing any act of moral turpitude.

3 “Good Reason,” means any of the following that occurs in connection with a
Change of Control and without your express written consent: (i) a reduction of
your duties, position or responsibilities; (ii) a reduction by the Company in
your base salary, as in effect immediately prior to such reduction; (iii) a
material reduction by the Company in the kind or level of employee benefits to
which you are entitled immediately prior to such reduction, with the result that
your overall benefits package is significantly reduced; or (iv) your relocation
to a facility or a location more than 50 miles from your then present office
location.